Citation Nr: 0528727	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  03-10 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability, bilateral hearing loss, a bilateral leg 
condition, and conjunctivitus.  

2.  Entitlement to an increased evaluation for residuals of 
left distal humerus fracture with degenerative joint disease, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to an effective date prior to October 4, 2004 
for the grant of service connection for bilateral knee 
osteoarthritis with instability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from January 
1979 to July 1985.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  

In June 2005, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim. 

The issues of entitlement to service connection for bilateral 
defective hearing, and conjunctivitis, and entitlement to an 
increased evaluation for residuals of a fracture of the left 
distal humerus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  There is no showing of a right ankle injury in service 
and the veteran's current right ankle disability is not shown 
to be related to service.  

3.  A bilateral leg disability is not shown in service or 
currently.  

4.  On August 15, 2001, the RO received the veteran's claim 
for service connection for a bilateral knee disability. 

5.  The RO denied service connection in December 2001, and 
the veteran timely disagreed. 

6.  The RO granted service connection for osteoarthritis of 
the right knee and osteoarthritis of the left knee and 
granted a 10 percent evaluation separately for each 
disability, effective from August 15, 2001, the date of the 
claim.  

7.  In May 2004, the veteran disagreed with the assignment of 
the 10 percent ratings, and in November 2004, the RO granted 
separate service connection for osteoarthritis with 
instability of both the left knee and the right knee and 
assigned individual 10 percent evaluations for those 
disabilities effective from October 4, 2004, the date the RO 
found entitlement arose.  

8.  The earliest post service clinical evidence of 
instability of the right and left knees was on September 19, 
2000 on private examination. 


CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).  

2.  A bilateral leg disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).  

3.  The criteria for an effective date of August 15, 2001 for 
an award of service connection for bilateral knee 
osteoarthritis with instability have been met.  38 U.S.C.A. 
§§ 5101(a), 5103(A), 5110 (West 2002 and Supp. 2005); 38 
C.F.R. §§ 3.1(p), 3.155(a), 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that VA letters issued in July 2004, August 
2004, and in March 2005, apprised the appellant of the 
information and evidence necessary to substantiate his claim, 
which information and evidence, if any, that he is to 
provide, and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  He was also requested to 
provide any medical evidence he had that pertains to the 
claim.  As such, the Board finds that the letters satisfied 
VA's duty to notify the appellant, as required by Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 
38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App.112 (2004) (Pelegrini II).  Here, on some issues, proper 
notice was provided after the initial denial of the claim.  
Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the appellant full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the appellant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letter provided to the appellant was not given 
prior to the first AOJ adjudication of his claim, the notice 
was provided by the AOJ prior to the final transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  



Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, and post service medical 
records, to include reports of VA examinations.  The Board 
has carefully reviewed the appellant's statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim on 
these issues.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  Essentially, 
all available evidence that could substantiate the claim has 
been obtained.  There is no indication in the file that there 
are additional relevant records that have not yet been 
obtained.  

Laws and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection. 38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition. 



Merits of the Claims 

At service entrance in 1979, no pertinent abnormality was 
noted regarding the right ankle and the veteran's legs.  The 
veteran's service medical records show no complaint, 
diagnosis or treatment for a right ankle disability, or a 
bilateral leg disability.  At separation in April 1985, the 
veteran denied any bone or joint abnormality.  Examination 
showed no pertinent abnormality.  After service, a right 
ankle disability was noted by a private examiner in a May 
2001 statement wherein it was noted that the veteran 
complained of an injury to his ankles during a parachute jump 
in 1979.  The examiner noted that the right ankle was stiff 
and that there was crepitus.  VA records dated from 2003 show 
complaints of ankle pain.  In this case, there is no showing 
of a right ankle injury in service and no current right ankle 
disability has been shown to be related to the veteran's 
military service.  The above noted private examiner stated 
that the veteran gave a history of an injury to the right 
ankle in service; however the service records do not 
substantiate this.  Absent a showing of an injury in service 
to which any current right ankle disability could be linked, 
the claim must be denied.  

As to the bilateral leg disability, the veteran reports that 
he has swelling of the left leg due to an injury to the leg 
in service and subsequent Baker's cyst.  The service records 
show that in December 1980, the veteran complained of 
discomfort in the left knee for the past two weeks of unknown 
etiology.  The examiner mentioned a possible Baker cyst.  At 
separation in April 1985, no leg disability was noted.  While 
a Baker's cyst on the left knee was noted by a private 
examiner in May 2001, currently, there is no left or right 
leg disability diagnosed on VA examination or in VA 
outpatient treatment records.  Absent a showing of a current 
disability which could be associated with service, the claim 
must be denied.  

The Board has also considered the veteran's own assertions 
and testimony in these claims.  The Board finds that such 
assertions regarding service connection are afforded no 
probative weight in the absence of evidence that the veteran 
has the expertise to render opinions about medical matters.  
Although the veteran is competent to testify as to his in- 
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 5 1992).  The 
evidence does not reflect that the veteran possesses medical 
knowledge which would render his opinion as to etiology and a 
medical diagnosis competent.  

Earlier Effective Date

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  Any application for a benefit that is 
received after final disallowance of an earlier claim will be 
considered a reopened claim if accompanied by new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.160(e).  
Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, or some person acting as next 
friend of a claimant may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution. If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 
3.155.  

The effective date for an award of disability compensation 
based on an original claim for direct service connection is 
the day following separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service.  Otherwise, the effective date 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  

The veteran's records show that he separated from service in 
July 1985.  A review of the file does not reveal any claim 
for service connection for a bilateral knee disability during 
the one-year period after the veteran's separation from 
service.  The first claim for service connection was received 
on August 15, 2001, when the veteran requested service 
connection for a bilateral knee disability.  The RO denied 
service connection in December 2001, and the veteran timely 
disagreed.  The RO granted service connection for 
osteoarthritis of the right knee and osteoarthritis of the 
left knee, and granted a 10 percent evaluation separately for 
each disability, effective from August 15, 2001, the date of 
the claim.  In May 2004, the veteran disagreed with the 
assignment of the 10 percent ratings.  In November 2004, the 
RO granted service connection for osteoarthritis with 
instability of the left knee and the right knee and assigned 
10 percent evaluations for those disabilities effective from 
October 4, 2004, the date the RO reported that medical 
records showed instability of the knees.  This is reflected 
in VA outpatient treatment records which show on October 4, 
2004 that the veteran had bilateral medial instability.  

Upon review of the record, the Board finds that an earlier 
effective date is warranted.  Private medical records show 
that on examination of September 19, 2000, the veteran 
complained of pain in both knees.  He reported having locking 
and giving out of both knees.  On examination of both knees, 
the examiner noted that there was decreased range of motion 
and that there was noted laxity at the medial and lateral 
collateral ligaments on the left and on the right.  

Since the effective date of an award of disability 
compensation for service connection shall be the date of 
receipt of claim or the date entitlement arose, whichever is 
later, an earlier effective date of August 15, 2001, the date 
of claim is warranted.  The disabilities were initially 
factually ascertainable in September 2000, and this is the 
date entitlement arose.  The claim was filed in August 2001.  
The effective date should be the later of these two dates, or 
August 15, 2001.  


ORDER

Service connection for a right ankle disability is denied. 

Service connection for a bilateral leg disability is denied.  

An effective date of August 15, 2001 is granted for service 
connection for bilateral knee osteoarthritis with 
instability.  


REMAND

The veteran claims service connection for hearing loss.  He 
states that he was exposed to acoustic trauma in service and 
that his current hearing loss is related to service.  He 
testified before the undersigned that his MOS was tactical 
war specialist, and that he was assigned to the 2nd 321 Field 
Artillery, M-321 1st , 4th Field Artillery, Charlie Barracks 
718th Field Artillery and the 41st Field Artillery Gate.  He 
stated that his duty was to keep communications between the 
gun line and the headquarters barracks and that he was 
exposed to the noise of guns.  This information has not been 
verified in the record.  The veteran also testified that the 
last VA doctor he had seen had associated his hearing loss to 
service. 

The veteran also claims service connection for 
conjunctivitis.  The service medical records show that he was 
treated in service on several occasions for eye complaints.  
He has not been examined by VA to determine the nature and 
etiology of any current eye disorder.  

The veteran seeks an increased evaluation for residuals of a 
fracture of the left distal humerus, currently rated as 10 
percent disabling.  He testified that he was told by a 
physician that he had a deformity on the left elbow, 
dislocation and nerve damage.  He also stated that he 
experiences functional impairment due to his disability.  He 
was last examined for disability evaluation in July 2003.  At 
that time, functional ability was not determined, motion of 
the arm was not documented (DC 5201, 5202).  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

1.  The RO should obtain all VA treatment 
records for the veteran from February 
2005 to date.  

2.  The RO should obtain the veteran's 
201 file to verify his MOS and his units 
of assignment.  If the veteran's records 
show that he was assigned to an artillery 
unit and that he was on the firing lines 
due to his required duty, the RO should 
schedule the veteran for a VA audiometric 
examination to determine the nature and 
etiology of any hearing loss found.  The 
claims file and a copy of this remand 
must be made available to the examiner 
for review and the examiner must indicate 
in the examination report that this has 
been accomplished.  The examiner should 
offer an opinion with complete rationale 
as to whether it is at least as like as 
not (a 50 percent chance or greater) that 
any hearing loss found is related to the 
veteran's military service, specifically 
acoustic trauma.  

3.  The RO should schedule the veteran 
for a VA eye examination to determine the 
nature and etiology of eye disability 
found.  The claims file and a copy of 
this remand must be made available to the 
examiner for review and the examiner must 
indicate in the examination report that 
this has been accomplished.  The examiner 
should offer an opinion with complete 
rationale as to whether it is at least as 
like as not (a 50 percent chance or 
greater) that any eye disorder found is 
related to the veteran's military 
service.  

4.  The RO should schedule the veteran 
for VA orthopedic and neurological 
examinations to evaluate the veteran's 
service-connected residuals of a fracture 
of the left humerus.  The claims file and 
a copy of this remand must be made 
available to the examiners for review and 
the examiners must indicate in the 
examination report that this has been 
accomplished.  All appropriate tests and 
studies (to include X-rays, as well as 
range of motion studies, reported in 
degrees) should be accomplished, and all 
clinical findings should be reported in 
detail.

The orthopedic examiner should render 
findings as to whether there is malunion 
of the humerus, and if so, whether it is 
productive of moderate or marked 
deformity.  The examiner should state 
whether there is recurrent dislocation of 
the humerus at the scapulohumeral joint, 
and if so, whether there are (a) 
infrequent episodes, with guarding of 
movement only at the shoulder level, or 
(b) frequent episodes, with guarding of 
all arm movements.  With respect to the 
humerus, the examining physician should 
state whether there is fibrous union, 
non-union (a false flail joint), or loss 
of the head (flail shoulder).  As regards 
the clavicle or scapula, the examiner 
should state whether there is 
dislocation, malunion, or non-union; and, 
if non- union, whether it is with or 
without loose movement.

The examiner should further indicate 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the 
veteran's service-connected residuals of 
a right shoulder dislocation. If pain on 
motion is observed, the examiner should 
indicate the point at which pain begins.  
In addition, after considering the 
veteran's documented medical history and 
assertions, the examiner should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.

The examiner should also render an 
assessment, based on all findings, as to 
whether motion of the veteran's arm is 
best characterized as: limited to (a) 
shoulder level; (b) midway between the 
side and shoulder level; or (c) 25 
degrees from the side. With respect to 
the scapulohumeral articulation, he/she 
should indicate whether there is (a) 
favorable ankylosis, with abduction 
possible to 60 degrees, and the veteran 
able to reach his mouth and head; (b) 
ankylosis that is intermediate between 
favorable and unfavorable; or (c) 
unfavorable ankylosis, with abduction 
limited to 25 degrees from the side.

The neurological examiner should note any 
neurological findings attributable to the 
service connected disability.  

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

5.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2004); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority.  

7.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (SSOC) that includes citation to all 
additional legal authority considered and 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	F. JUDGE FLOWERS

	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


